NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LORRAINE PATTERSON,                             No. 20-15860

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00321-NVW

 v.
                                                MEMORANDUM*
CARLA MILLER; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                     Neil V. Wake, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Lorraine Patterson appeals pro se from the district court’s summary

judgment in her 42 U.S.C. § 1983 action alleging that defendant child protective

services workers violated her constitutional rights in connection with state court

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Kohler v. Bed Bath & Beyond, LLC, 780 F.3d 1260, 1263 (9th Cir. 2015). We

affirm.

      The district court properly granted summary judgment on Patterson’s due

process claim because Patterson failed to raise a genuine dispute of material fact as

to whether the defendant child protective service workers deliberately fabricated or

suppressed evidence in connection with the juvenile dependency proceedings. See

Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th Cir. 2001) (en banc) (describing the

standard for a deliberate fabrication of evidence claim in the context of a juvenile

dependency proceeding); see also Greene v. Camreta, 588 F.3d 1011, 1034-35 (9th

Cir. 2009), vacated in part on other grounds, 563 U.S. 692 (2011) (judicial

deception claim requires a showing that the defendant knowingly made materially

false statements or omissions).

      We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    20-15860